Citation Nr: 1730162	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to herbicide exposure, on the basis of substitution.

2. Entitlement to service connection for hypertensive vascular disease, to include as secondary to herbicide exposure, on the basis of substitution.

3. Entitlement to service connection for chronic renal disease, to include as secondary to herbicide exposure, on the basis of substitution.

4. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, on the basis of substitution.




REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran died in December 2016.  The Appellant is the Veteran's surviving spouse.  Her claim for substitution was granted in March 2017 by the RO.  

In January 2014, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  The Veteran was advised by letter of his right to a second Board hearing before another judge.  In September 2015, the Veteran, through counsel, declined a second hearing.  A copy of the transcript is associated with the file.
The matter was previously remanded in October 2015 and August 2016 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran is not shown to have regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era, nor is he otherwise shown to have been actually exposed to such herbicide agents during active service.

2. Type II diabetes mellitus was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

3. Hypertension was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

4. Arteriosclerotic heart disease was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

5. Chronic renal disease was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3. The criteria for entitlement to service connection for arteriosclerotic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4. The criteria for entitlement to service connection for chronic renal disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

After the claim was received, in a September 2010 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

A review of the record shows that the Veteran died in December 2016.  Prior to his death, the above-listed claims were pending.  In March 2017, the RO granted the Appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion." 38 U.S.C.A. § 5121A (West 2015). The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 [76 Fed. Reg. 8666-8674 (February 15, 2011)], provide that if proper notice was sent to the original Appellant, in this case the Veteran, further notice need not be sent to the substituted party.

Since providing this notice, the Appellant has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claim.  As the pleading party, she has this burden of proof, not VA. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Veteran received examinations in March 2016 and October 2016.  

The Board previously remanded this claim in October 2015 and August 2016 for further development and medical opinions.  In accordance with the remand instructions, the Veteran received a VA examination in March 2016 and October 2016.  Furthermore, the RO took steps to investigate the claim through the JSRRC.  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II. Legal Criteria

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112, 1113 (West 2015); 38 C.F.R. § 3.307, 3.309 (2016).

Further, if a Veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as type II diabetes mellitus and arteriosclerotic cardiovascular disease, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2015); 38 C.F.R. 3.307(a)(6), 3.309(e), 3.313(2016).  The diseases for which service connection may be presumed to be due to an association with herbicide agents do not include hypertension and renal disease.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).

Generally speaking, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2016); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Effective June 2015, VA published an interim rule establishing a presumption of exposure to certain herbicides for Veterans who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray a herbicide agent (Agent Orange) during the Vietnam era and later develop an Agent Orange presumptive condition.  80 Fed. Reg. 35246-01 (June 19, 2015) (currently codified at 38 C.F.R. § 3.307(a)(6)(v)).  Notably, the designation of "UC-123" indicates that the particular aircraft was equipped with spray apparatus.  See Institute of Medicine, National Academy of Sciences, Post-Vietnam Dioxin Exposure in Agent Orange Contaminated C-123 Aircraft 10 (2015).

VA has also published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand (ORH) C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crewmembers.  See http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnits.pdf.

Despite the foregoing, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

The Veteran contends that his current renal disease, type II diabetes mellitus, hypertension, and arteriosclerotic heart disease are a result of active service.  He further contends these disorders developed because of exposure to herbicide exposure or hazardous jet fuel and fumes.  See VA Form 9.  

Despite not serving in Vietnam, Korea, or Thailand, the Veteran contends that he was exposed to herbicides when he cleaned returning C-123 aircraft as part of his military occupational specialty (MOS).  See Case Chronology.  The record reflects that the Veteran served as a member of the Air Force between August 1965 to January 1969.  He has also testified that he served for six months at Kadena Air Force Base in Okinawa, Japan in 1968.  See Hearing Testimony.  During that period, he alleges that he had regular contact with various aircraft; specifically that he was assigned to a unit that moved and "parked" various aircraft when they came into the base.  Id.  His DD-214 indicates that his specialty number was 60350 and his title was Vehicle Operator.  He has also testified that throughout his period of active service on various air bases, he was repeatedly exposed to hazardous materials such as exhaust fumes and jet fuel.  He has also submitted various articles that allege a link between his various disabilities and jet fuel exposure.

In August 2012, the Veteran submitted an internet article entitled "Health Hazards of Chemicals Commonly Used on Military Bases."  The article summarizes toxic effects of chemicals as reported in medical journals and related reports.  

The Veteran submitted two prior Board decisions in support of his claim.  The first granted service connection for a veteran being exposed to dioxins while serving in Okinawa resulting in a diagnosis of prostate cancer.  The second granted service connection for peripheral neuropathy attributable to herbicide exposure and jet fuel exposure.  

Finally, the Veteran submitted a letter from Dr. M.S. in January 2014.  The doctor stated that, in his professional opinion, the Veteran's conditions are at least as likely as not caused by exposure to the jet fuel and Agent Orange toxins.  Chronic exposure to lead (contained in jet fuel) is a known cause of chronic end stage kidney disease, and usually manifested with hypertension and gout.  Furthermore, radioactive particles to which the Veteran was exposed during his time stationed in Roswell, New Mexico, are known to accumulate in the kidney and increase tissue damage and malignancy risk.

After a review of all the evidence of record, including the Veteran's statements asserting exposure to herbicides in service, the Board finds that the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to herbicide agents or hazardous jet fuel.

Initially, the Veteran has a present diagnosis of renal disease, type II diabetes mellitus, hypertension, and arteriosclerotic heart disease.  Private treatment records dated in December 2003 indicate that the Veteran received a diagnosis of diabetes mellitus and was receiving treatment for hypertension.  Private treatment records dated in January 2012 indicate that the Veteran underwent a kidney transplant.  In May 2011, the Veteran underwent a heart catheterization and angiography.  Subsequent private treatments document continued treatment for the claimed disabilities on appeal.

As indicated previously, the Federal Register reveals that some C-123s were used to actually spray herbicide in Vietnam.  80 Fed. Reg. 35246 (June 19, 2015).  For this reason, the presumption of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(v) is limited to contact with C-123 aircraft known to have been used to sprayed an herbicide agent during the Vietnam era.  This makes the C-123s a distinct case.

In January 2016, the AOJ requested verification of the Veteran's exposure to herbicides during service in Okinawa from the Joint Services Records Research Center (JSRRC), as mandated in VA's October 2015 Board Remand and Adjudication Procedures Manual, M21-1MR.  See M21-1MR, IV.ii.1.H.7.  In a November 2016 response, the JSRRC indicated that it had reviewed the Veteran's unit histories, and that these did not document C-123 aircraft or usage of Agent Orange.  Moreover, Okinawa was not a listed herbicide spray area or test site.  The JSRRC, therefore, was not able to verify the Veteran's exposure to Agent Orange.

Further, an August 2016 report from an archivist at the Air Force Historical Research Agency noting that the agency held no documentation that that a tactical herbicide was ever used, stored, or transported through Kadena Air Base, Okinawa, Japan, at any time.  

The Board finds no "C-123" designation in the evidence of record for the aircraft for which the Veteran came into contact.  Rather, his performance reports and testimony indicate that he was an aircraft maintenance specialist on KC-135 and B-52 aircrafts.  Such records also show training and service at Lackland AFB, Texas, Clinton-Sherman Air Force Base, Oklahoma, and Walker AFB, New Mexico.  As such, the Veteran's assigned unit and in-service duties do not appear to be listed among those currently recognized in VA's published list.

The Board observes that the Veteran himself has contended that he was, in fact, exposed to herbicides while serving in Okinawa.  The Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board accords greater probative weight to the evidence from the official service departments demonstrating that the Veteran was not exposed to herbicides coincident with his duties at Kadena Airbase as such are based on official records.

The Veteran was afforded VA examinations in March 2016.  The examiner concluded that the Veteran's disabilities were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that, despite all of the apparent chemical complexity, kerosene, gasoline, and the exhaust from combusted fuels have very low toxicity.  Further, there are no health effects from normal use or when encountered in general use contact of these fuels.  There is very low absorption through the skin and just moderate absorption in the GI tract if swallowed, and generally will only cause contact inflammatory changes at these sites.  The greatest danger to health with these hydrocarbons is by inhalation and/or aspiration into the lungs, as is seen with inhalation abusers and the abuse practice known as "huffing," or with large ingestions as is seen in suicide attempts.

The examiner noted there is no medical evidence or study that demonstrates that the Veteran's claimed disabilities are incurred in or caused by the exposure to either gasoline or kerosene-type fuels.  The examiner noted that no medical evidence or study indicates that chronic renal disease, diabetes mellitus type II, and hypertension are incurred in or caused by the exposure to Agent Orange herbicides.  Finally, the medical evidence of record indicates that the Veteran's hypertension and renal conditions began as early as 1981, well before the onset of the veteran's heart disease and diabetes mellitus, type II.

The examiner provided an addendum opinion in October 2016.  The examiner responded to the internet article submitted by the Veteran.  The examiner opined that the internet article "Health Hazards of Chemicals Commonly Used on Military Bases" does not reveal the author(s) or what their background is, but states that it summarizes toxic effects of chemicals as reported in medical journals and related reports.  The article also provides a disclaimer that "[t]his report does not [provide] medical advice."  The examiner noted that the full article, found on the internet, in section IV notes a number of government web sites that the article recommends the reader review.  Further, the examiner noted that the article itself mentions several anecdotal cases, but does not discuss this Veteran's case or his circumstances.  Finally, the examiner noted that based on the data contained in these articles, the Veteran's exposure to toxic materials was within safe and acceptable limits.

Finally, the examiner discussed Dr. M.S.' January 2014 letter.  The examiner noted that Dr. M.S. does not identify the smoke abatement chemical and that there has never been lead in jet fuel.  Furthermore, experimentation on smoke abatement additives did not start until 1967, so it is unlikely that any was in use in the military for much of the Veteran's time in service.

The March 2016 and October 2016 VA opinions are persuasive and based upon adequate rationale.  The opinion is shown to have been based on a review of the Veteran's records and is accompanied by a sufficient explanation.  As such, the Board affords the VA examinations greater probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Finally, prior Board decisions are not precedential or binding on other veterans.  See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 Vet.App. 22, 27 (1997), vacated on other grounds sub nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998); Hillyard v. Derwinski, 1 Vet.App. 349, 351 (1999).  Prior decisions in other appeals "may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law."  See 38 C.F.R. § 20.1303; see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

Nevertheless, the Board decisions cited by the Veteran are distinguishable from the current case.  The veteran in Docket No. 03-21 073 served in Vietnam; as such, his exposure to herbicides was presumed.  Furthermore, that veteran was a test pilot and it was consistent with his history that he was exposed to jet fuel.  In regards to Docket No. 97-05 078, the service department verified that the veteran was indeed where he said he was, doing a job entirely consistent with the mixing and other transport of herbicides.  As such, given the factual differences between the cases, the Board affords the prior decisions little probative value.

To the extent that the Veteran contends that a medical relationship exists between his claimed disabilities and service, the Board finds that the Veteran does not have the medical expertise to provide an opinion regarding the disabilities' etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Thus, the Veteran's assertions that there is a relationship between his claimed disabilities and his service, to include as secondary to herbicide exposure and exposure to jet fuel, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As previously noted, even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the Veteran's service treatment records show no complaints, diagnoses, or treatment for renal disease, type II diabetes mellitus, hypertension, and arteriosclerotic heart disease.  On separation, it was noted that the Veteran had no significant or disqualifying medical history elicited.  See December 1968 Separation Examination.

The review of the record shows that there is no evidence of the Veteran's claimed disabilities during service or within the first post-service year.  In fact, the Veteran was first diagnosed with hypertension and renal disease in approximately 1981, more than 10 years following his service discharge.  See January 1981 St. Joseph Mercy Hospital records.  Diabetes mellitus type II was diagnosed in 1993, over 20 years after service discharge and arteriosclerotic heart disease diagnosed in 2003, over 30 years after discharge.  See May 2006 Great Lakes Medical Evaluations.  

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no probative lay or medical evidence that associates his disabilities to any incident of service.  Thus, service connection is not warranted on any basis.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1. Service connection for diabetes mellitus is denied.

2. Service connection for hypertension is denied.

3. Service connection for arteriosclerotic heart disease is denied.

4. Service connection for renal disease is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


